White, Presiding Judge.
The appeal from the recorder’s court to the county court was dismissed because the appeal bond was insufficient in amount. The supposed insufficiency is occasioned by two items in the bill of costs made after the execution of the bond—one being for the transcript on the appeal and the other for receiving and paying over the fine and costs. It seems that the fine and costs had never been paid, received and paid over, and the object of the appeal was to get rid of the judgment entirely. This item was not due and payable as part of the costs.
As to the other, the transcript had not been made out when the bond was executed, and it is but reasonable to presume that the bond would have covered that amount (one dollar and fifty cents) had the recorder put it in the estimate of the probable costs, and it is also reasonable to presume that the bond, when executed and approved, was in conformity with the estimates of that officer. If he deemed it insufficient in amount he should not have approved it.
We are of opinion the bond was sufficient under the circumstances of the case, and that it was error to dismiss the appeal. The judgment is reversed and the cause remanded.

jReversed and remanded.